HEMPHILL, Chief Justice.
—In this case, judgment being given for defendants in the court below, the corporation appealed and (as stated in the record) entered into bond and security for the costs according to law. No copy of this bond was sent up with the transcript, and the appellees not having appeared in court and waived any rights to which they are by law entitled, we are of opinion that the case is not properly before us for adjudication, and it is therefore, ordered that the same be dismissed.

Dismissed.